BRYAN, Circuit Judge.
This is a petition by the United States, under R. S. §■ 3450 (Comp. St. § 6352), to forfeit an automobile used in the concealment of intoxicating liquor upon which internal revenue taxes had not been paid. A claim of lien held by an innocent vendor was interposed, in reliance upon-section 26, tit. 2, of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138%mm), and upheld by the judgment of the District Court.
 The proceeding was at law, with the accompanying right of trial by jury, because the seizure was made on land. The Sarah, 8 Wheat. 391, 5 L. Ed. 644; Four Hundred and Forty-Three Cans of Frozen Egg Product v. United States, 226 U. S. 172, 33 Sup. Ct. 50, 57 L. Ed. 174; United States v. Spraul & Co., 185 Fed. 405, 107 C. C. A. 569. A jury was waived, but whether or not the waiver was in writing does not appear. An agreed statement of facts was entered into, but it provides that either party may offer additional evidence. The transcript does not contain any bill of exceptions, nor disclose any motion or request for judgment for either party. The government assigns error, and contends simply that the judgment should have been in its favor.
In this state of the record, no question is presented for our consideration as an appellate court (Ford v. Grimmett [C. C. A.] 278 Fed. 140), and for that reason the judgment is affirmed.